      Case 2:19-cv-00291-SMJ         ECF No. 63      filed 07/10/20   PageID.460 Page 1 of 2



                                                                                  FILED IN THE
1                                                                             U.S. DISTRICT COURT
                                                                        EASTERN DISTRICT OF WASHINGTON



2                                                                         Jul 10, 2020
                                                                             SEAN F. MCAVOY, CLERK

3                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
4
     KITCHEN CABINET                                  No. 2:19-cv-00291-SMJ
5    MANUFACTURERS ASSOCAITON,
     an Illinois corporation,
6                                                     ORDER DISMISSING CASE
                                  Plaintiff,
7
                 v.
8
     AAA CABINETS & MILLWORKS
9    INC., a Washington corporation, and
     TIMOTHY STEWART, individually,
10
                                  Defendants.
11

12         On July 6, 2020, the parties filed a stipulated dismissal, ECF No. 62.

13   Consistent with the parties’ agreement and Federal Rule of Civil Procedure 41(a),

14   IT IS HEREBY ORDERED:

15         1.    The parties’ Joint Motion to Dismiss with Prejudice, ECF No. 62, is

16               GRANTED.

17         2.    All     claims      and       counterclaims   are    DISMISSED               WITH

18               PREJUDICE, with all parties to bear their own costs and attorneys’

19               fees.

20         3.    All pending motions are DENIED AS MOOT.




     ORDER DISMISSING CASE – 1
       Case 2:19-cv-00291-SMJ     ECF No. 63   filed 07/10/20   PageID.461 Page 2 of 2




1          4.     All hearings and other deadlines are STRICKEN.

2          5.     The Clerk’s Office is directed to CLOSE this file.

3          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

4    provide copies to all counsel.

5          DATED this 10th day of July 2020.

6
                        _________________________
7                       SALVADOR MENDOZA, JR.
                        United States District Judge
8

9

10

11

12

13

14

15

16

17

18

19

20



     ORDER DISMISSING CASE – 2
